JUAN CANO HERNANDEZ








 











COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-165-CR





JUAN CANO HERNANDEZ	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 211
TH
 DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On December 5, 2002, after a jury trial, Appellant Juan Cano Hernandez was convicted of aggravated kidnapping and sentenced to twenty years’ confinement.  He timely filed a motion for new trial on January 3, 2003.  His notice of appeal was therefore due on March 5, 2003.
(footnote: 2)  Appellant did not file his notice of appeal until April 22, 2003; thus, it was untimely.
(footnote: 3)
	Because the notice of appeal was untimely, we sent a letter to Appellant on May 2, 2003, requesting a response showing grounds for continuing the appeal, as it appeared we lacked jurisdiction.
(footnote: 4)  Appellant did not respond to this request.  

A notice of appeal that complies with the requirements of rule 26 is essential to vest this court with jurisdiction.
(footnote: 5)  The Texas Court of Criminal Appeals has expressly held that without a timely filed notice of appeal or motion for extension of time, we cannot exercise jurisdiction over an appeal.
(footnote: 6)
Because Appellant’s notice of appeal was untimely filed, we dismiss this appeal for want of jurisdiction.
(footnote: 7)


PER CURIAM

PANEL D:	DAUPHINOT, HOLMAN, and GARDNER, JJ.

DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)

DELIVERED:  June 12, 2003

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 
Tex. R. App. P.
 26.2(a)(2).


3:Id
.


4:See
 
Tex. R. App. P.
 44.3.


5:Tex. R. App. P
. 26.2(a)(2); 
see Slaton v. State
, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); 
York v. State
, 69 S.W.3d 792, 794 n.5 (Tex. App.—Fort Worth 2002, no pet.).


6:Olivo v. State
, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); 
see
 
also Slaton
, 981 S.W.2d at 210.


7:See
 
Tex. R. App. P
. 26.2(a)(2); 
Tex. R. App. P.
 43.2(f).